DETAILED ACTION
/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 04, 2022.

Drawings
The drawings were received on August 04, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2014/0038420 as filed by Chen et al. (hereinafter, Chen).

Chen teaches a composition comprising:
a) water (see [0029]); 
b) an oxidizing agent (see, [0031]);
c) a fluoride containing etchant (see, [0030]);
d) a metal corrosion inhibitor (see, [0032]); and,
e) a pH adjustor, such as sulfuric or hydrochloric acid (see last sentence [0031]).

Regarding claims 2 and 3, Chen teaches the pH of the composition may be as low as 3 (see last sentence of  [0028]).

Regarding claim 4, Chen teaches the fluoride containing etchant may be HF, tetrafluoroboric acid, hexafluorosilicic acid, ammonium fluoride, (see [0030]).

Regarding claim 5, Chen teaches the fluoride containing etchant is HF (see, [0030]).

Regarding claim 6, Chen teaches the metal corrosion inhibitor may be dodecyltrimethylammonium chloride (see, [0036]).
Regarding claim 7, Chen teaches the composition comprises a water-miscible solvent chosen from ethylene glycol and propylene glycol (see [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2964725 as filed by Chen et al. (hereinafter, Chen’725).

Chen’725 teaches a composition comprising:
	a) water (see [0038]);
	b) an oxidizing agent (see, [0031]);
	c) a fluoride containing etchant (see, [0027]); and 
	d) a metal corrosion inhibitor (see, [0032]).
Additionally, Chen’725 teaches the composition should have a pH within the range of 0-4 (see [0007]).
Chen’725 does not explicitly teach adjusting the pH with HCl.
It would have been obvious to one skilled in the art to use HCl to adjust the pH of Chen’s composition because HCl is a commonly available, commonly used, inexpensive strong acid that would readily provide the low pH required by Chen and, since Chen uses benzyldimethyltetradecylammonium chloride as the corrosion inhibitor, chloride ions are already present so the addition of HCl would not add any additional ionic species to the composition.  Furthermore, because HCl is a strong acid only small amounts would be required to adjust the pH thereby avoiding the dilution that would occur if using a larger volume of a weaker acid.

Regarding claims 2 and 3, Chen’725 teaches the composition may have a pH as low as 3  ( [0028]).

Regarding claim 4, Chen’725 teaches the fluoride containing etchant may be HF, tetrafluoroboric acid, hexafluorosilicic acid, H2ZrF6, H2TiF6, HPF6, ammonium fluoride, tetramethylammonium fluoride, tetramethylammonium hydroxide, ammonium hexafluorosilicate, or ammonium hexafluorotitanate (see [0029]).
Regarding claim 5, Chen’725 teaches the fluoride containing etchant is HF (see, [0029]).

Regarding claim 6, Chen’725 teaches the metal corrosion inhibitor may be dodecyltrimethylammonium chloride or 5-methyl benzotriazole (see, [0033]).

Regarding claim 7, Chen’725 teaches the composition comprises a water-miscible solvent chosen from ethylene glycol and propylene glycol (see [0038]).

Regarding claim 8, Chen’725 does not explicitly teach an embodiment wherein the fluoride etchant is HF and the oxidizing agent is periodic acid and the metal corrosion inhibitor is one of dodecyltrimethylammonium chloride, 4-(3- phenylpropyl)pyridine, benzyldimethyltetradecylammonium chloride, and 5-methyl benzotriazole.

	It would have been obvious to one skilled in the art to prepare a composition wherein the fluoride etchant is HF and the oxidizing agent is periodic acid and the metal corrosion inhibitor is one of dodecyltrimethylammonium chloride, 4-(3- phenylpropyl)pyridine, benzyldimethyltetradecylammonium chloride, and 5-methyl benzotriazole because Chen’725 teaches that each of these components may be used.  Specifically, Chen’725 teaches that the fluoride etchant may be HF (see [0027]) and Chen’725 teaches periodic acid is a preferred oxidizing agent (see [0028]). Chen’725 also teaches using dodecyltrimethylammonium halide in conjunction with periodic acid (see, for example TABLE 2).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Allan W. Olsen/Primary Examiner, Art Unit 1716